Citation Nr: 1443694	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  09-47 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right knee disorder.

2.  Entitlement to service connection for left knee disorder.

4.  Entitlement to service connection for a lung disorder, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for an eye/vision disability, to include as secondary to service-connected traumatic brain injury/head injury. 

5.  Entitlement to service connection for an acquired psychiatric disorder, including post-traumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2007 and June 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2007 rating decision denied, in pertinent part, service connection for a knee, lung, and eye disorder; and the 2008 rating decision denied service connection for PTSD.

In July 2014 the Veteran testified by videoconference from the Montgomery RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issues of service connection for an acquired psychiatric disorder (including PTSD), and an eye/vision disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, the Veteran withdrew, on the record during his July 2014 Board hearing, his appeal for service connection for a right knee disorder.

2.  The preponderance of the evidence is against a finding that a current left knee disorder and a current lung disorder manifested during active duty service or in the year after the Veteran's separation from active duty service; or that it, with regard to lung disease, is secondary to Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for service connection for a right knee disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A left knee disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  A pulmonary/lung disorder, including bronchial asthma and chronic obstructive pulmonary disease, was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in December 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims of service connection for a lung disorder and a knee disorder; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.  In addition, he was afforded a VA knee examination.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran and reported all findings in detail; and provided a detailed rationale in support of the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Although the Veteran was not afforded a VA examination regarding his claim for service connection for lung disease, the Board finds one unnecessary as there is no allegation or evidence of a lung disorder during service or in the year after service; and no probative post-service evidence which indicates that a current lung disorder is related to active duty service or some incident thereof, including Agent Orange exposure.  

In addition to the documentary evidence, the Veteran testified regarding his claims before the undersigned Veterans Law Judge during a July 2014 Board hearing.  During that hearing the Veteran was assisted by an accredited Disabled American Veterans representative.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's symptoms and whether there was a relationship to any incident of service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  There is also a presumption of service connection for those diseases listed at 38 C.F.R. § 3.309(e) for veterans exposed to Agent Orange during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  


Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Right knee

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his 2014 Board hearing the Veteran stated, on the record, that he was withdrawing his appeal for service connection for a right knee disorder.  There consequently remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  As such, the Board does not have jurisdiction to review this matter and it is dismissed.  38 U.S.C.A. § 7105.

B. Left knee

During his 2014 Board hearing the Veteran testified that he twisted his left knee while on active duty and received treatment in the form of an Ace bandage.  He further testified that his symptoms resolved, and that he had no further left knee problems during service.  (see Transcript, p. 5).

A service treatment record dated in November 1967 confirms that the Veteran was treated with an Ace bandage for a left knee bruise; it also informs that he was released back to duty, and there is no other record (or allegation) of any left knee complaints during service.  This lone event does not reflect chronicity during service.  There is also no record of left knee arthritis in the year after service, and therefore, service connection for such disability may not be presumed.  

The earliest evidence of a left knee disorder derives from the Veteran's testimony that he had swelling in the left knee in 1970 (see Transcript, p. 6); years after the 1967 incident.  When examined in connection with his claim in January 2014, he was diagnosed to have arthritis and chondromalacia patella, which the examiner concluded is not related to the bruise in service because there was no evidence of chronic sequelae, as evidence by the fact that the Veteran was released to full duty after evaluation.  The examiner added that the Veteran's current symptoms are instead most likely related to age and general wear and tear since there was no significant injury during active duty.  Because "all" the evidence does not establish that the Veteran's left knee disorder is related to service the criteria for a grant of service connection under 38 C.F.R. § 3.303(d) are not met.

To the extent that the Veteran himself suggests that his current left knee problem is related to the bruise he sustained during service, while he is certainly competent to describe his in-service and post-service symptoms (which he has done), there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of his current left knee problem, which he admits presented after his separation from service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds the Veteran's opinion on causation to be mere speculation and consequently of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").   

Moreover, it is flatly refuted by the January 2014 VA examiner, who maintains that the Veteran's post-service knee problem is due to the general wear and tear of aging; and there is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  The Board finds this medical opinion evidence, which was derived after physical examination of the Veteran and review of the Veteran's medical history, and which is buttressed by a detailed rationale, to be highly probative evidence against the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  

The Board accordingly finds that the weight of the evidence is against the claim on a direct and presumptive basis.  Evans.  Service connection for a left knee disorder must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C. Lung disease

The Board notes that during his 2014 Board hearing the Veteran testified that he received treatment, including inhalers, for respiratory complaints during boot camp; which he said was "bronchitis, pneumonia - bronchial pneumonia."  See Transcript, pp. 15-17.  However, contrary to the Veteran's contentions, there is no record of any respiratory complaints in service treatment records, nor has the Veteran submitted any corroborative evidence of any in-service complaints or treatment; so the Board finds that the Veteran's claim of a diagnosis and symptoms during service is not credible.  (One would expect these records to reflect the treatment the Veteran described had it been given.  The absence of any reference to such treatment in these records supports the conclusion the treatment did not occur.)

Additionally, the Veteran's lung condition (variously diagnosed, post-service, as bronchial asthma, asthma, chronic obstructive pulmonary disease, reactive airway disease) is not among the diseases listed at 38 C.F.R. § 3.309(a).  Service connection for lung disease on a direct basis or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is therefore not warranted.

The earliest evidence in the claims file of a lung disorder derives from private medical records dated in 2003; more than 30 years after the Veteran's separation from active duty service.  This huge lapse in time after service militates heavily the claim.  See Maxson, 230 F.3d 1330.  Moreover, there is no medical evidence of record that relates the Veteran's complaints to service.  The Board accordingly finds that the criteria for a grant of service connection for heart disease under 38 C.F.R. § 3.303(d) are not met, as all of the evidence does not favor the claim.  

Additionally, the Veteran's lung condition (variously diagnosed, post-service, as bronchial asthma, asthma, chronic obstructive pulmonary disease, reactive airway disease) is not among the diseases listed at 38 C.F.R. § 3.309(e), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) is not warranted.  Even so, a claimant is not precluded from establishing service connection with proof of actual causation; that is, proof that his exposure to Agent Orange actually caused his lung disease.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

In this case the Veteran has not submitted any medical or scientific evidence of an association between Agent Orange exposure and non-cancer lung disease, and he is not qualified through specialized education, training, or experience to offer a competent opinion regarding a putative relationship between his lung/breathing problem and Agent Orange exposure.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); and Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  

The Board accordingly finds that the preponderance of the evidence is against this claim on a direct and presumptive basis.  Service connection for a lung condition must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

The Board again notes that the Veteran was not afforded a VA examination regarding his claim for service connection for lung disease, and reiterates that one is not necessary because there is no credible evidence of any lung disorder during service or in the year after service; and no probative post-service evidence which indicates that a current lung disorder is related to active duty service or some incident thereof, including Agent Orange exposure.  


ORDER

The appeal for service connection for a right knee disorder is dismissed.

Service connection for a left knee disorder is denied.

Service connection for a bronchial asthma (claimed as lung disorder is) denied.


REMAND

With regard to the claims for service connection for an acquired psychiatric disorder and an eye/vision disorder, the Veteran suggests that his symptoms may be related to his service-connected TBI (head injury).  This appears reasonable and should be addressed by means of a VA examination.  

On remand the claims file should be updated to include VA treatment records dated after November 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records pertaining to the Veteran's treatment for eye disability and/or psychiatric disability dated after November 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for eye disorder/vision loss.  The claims file should be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each eye disorder found on examination (other than for refractive error): 

a) whether it is at least as likely as not that it began during active duty service; and

b) whether it is at least as likely as not that it is related to the Veteran's service-connected TBI.   

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  Schedule the Veteran for a VA examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The claims file should be made available to, and reviewed by, the examiner in conjunction with this examination.  All indicated tests should be done, and all findings reported in detail.  The examiner is then specifically requested to state, for each psychiatric disorder diagnosed on examination or at some other time during the appeal period (to include depressive disorder): 

a) whether it is at least as likely as not that it began during active duty service; and

b) whether it is at least as likely as not that it is related to the Veteran's service-connected TBI.   

c) If the examiner does not diagnose a psychiatric disorder that had been previously diagnosed during the appeal period (since 2007), an explanation to account for this change is requested.  

NOTE:  The examiner is specifically requested to rule in or out a diagnosis of PTSD.  In so doing the examiner should note that the record includes an October 2013 axis I comorbid diagnosis of major depressive disorder/PTSD; and that the Veteran currently receives mental health care through VA.

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

4.  Then, re-adjudicate the claims.  If any benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


